Citation Nr: 0019993	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  97-26 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than March 22, 1994, 
for the grant of service connection and the assignment of a 
100 percent rating for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel





INTRODUCTION

The veteran had active service from September 1967 to June 
1969. 

The matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied an effective date earlier than 
March 22, 1994, for the grant of service connection and the 
assignment of a 100 percent rating for PTSD. 

A VA Form 21-22 (Appointment of Veterans Service Organization 
as Claimant's Representative), received by the RO in April 
1999, and forwarded to the Board shortly thereafter, reveals 
a power of attorney executed by the veteran in March 1999, 
naming the Texas Veterans Commission as his representative.  
However, this document was received more than 14 months after 
the appeal was certified to the Board.  As there is a valid 
power of attorney executed by the veteran in June 1997, 
naming the Vietnam Veterans of America (VVAV) as his 
representative, and the second power of attorney was received 
more than 90 days after this appeal was certified to the 
Board, and as there has been no motion showing good cause for 
a change in representation, the Board recognizes VVAV as the 
veteran's current representative in this appeal.  38 C.F.R. 
§ 20.1304(a)(b) (1999).  The Board notes that VVAV submitted 
written argument on behalf of the veteran in July 2000.  The 
Board refers the matter of a request for a change in 
representation to the RO for appropriate action.  38 C.F.R. 
§ 20.1304(b) (1999).


FINDINGS OF FACT

1.  In an unappealed decision in July 1984, the RO denied the 
veteran's original claim of service connection for PTSD; a 
letter of notification of that decision was sent to the 
veteran's last address of record, and the notice was not 
returned as undeliverable. 

2.  On March 22, 1994, the RO received the veteran's 
application to reopen his claim of service connection for 
PTSD. 

3.  The RO subsequently reopened the claim and granted 
service connection for PTSD, effective from March 22, 1994; a 
100 percent rating for PTSD was subsequently granted, 
effective from March 22, 1994.


CONCLUSION OF LAW

The correct effective date for the grant of service 
connection and compensation for PTSD is March 22, 1994, the 
date of receipt of the application to reopen the claim with 
new and material evidence after a final disallowance.  38 
U.S.C.A. §§ 5110, 7104, 7105 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.400 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, in the December 1997 VA form 646 (Statement of 
Accredited Representation in Appealed Case), the veteran 
contends that he was first diagnosed with PTSD in June 1984, 
and that he was not properly counseled as to the procedures 
he needed to follow to submit his claim.  This lack of 
knowledge, coupled with the RO's mailing of the original 
denial to the wrong address, left the veteran without any 
indication as to what was happening with his claim and 
without any knowledge as to how to appeal the RO's denial.  
As such, the veteran contends he is entitled to service 
connection and a 100 percent disability evaluation earlier 
than March 22, 1994.

Reviewing the claims file, the Board notes the record 
reflects that, on July 5, 1984, the RO received the veteran's 
original claim of service connection for PTSD.  The veteran 
failed to report for a VA examination scheduled by the RO 
and, in an October 1984 rating decision, the RO denied the 
veteran's claim on the grounds that a diagnosis of PTSD was 
not shown by the evidence of record.  A letter of 
notification of that decision was sent to the veteran's last 
address of record in November 1994, and the veteran was 
informed of his appellate rights, as per the attached VA form 
1-4107 (Notice of Procedural and Appellate Rights). 
The veteran did not submit any subsequent correspondence that 
could be construed as a notice of disagreement; in fact, he 
did not submit any evidence or statement until March 1994; 
and the unappealed October 1984 RO decision denying service 
connection for PTSD became final.  Decisions of the RO are 
final if an appellant does not appeal such determination 
within one year.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
3.104(a), 20.302(a).
  
Further reviewing the veteran's file, the Board finds that 
the veteran's application to reopen his claim for service 
connection for PTSD was received on March 22, 1994. Following 
the receipt of additional medical evidence, a March 1995 
rating decision granted service connection for PTSD and 
assigned a 50 percent rating effective from the date of 
receipt of the reopened claim, March 22, 1994.  The veteran 
appealed the 50 percent rating.  In a September 1996 rating 
decision, that rating was increased to a 100 percent, 
effective from March 22, 1994. 

The evidence received after the veteran filed his application 
to reopen his claim for service connection for PTSD includes 
VA medical records, dated from 1984 to 1988, and a VA Report 
of Contact, which shows that the veteran was diagnosed with 
agoraphobia with "PTSD issues" on December 4, 1986; and a 
statement from a VA Vet Center, dated in January 1995.  The 
latter statement submitted by a counselor shows that the 
veteran was evaluated on numerous occasions from March 1984 
to August 1987 for agoraphobia symptoms.  It was also 
indicated that he was able to recall a firefight (combat 
experience) when these symptoms began.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on a claim 
reopened after final disallowance will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a), (i); 38 C.F.R. § 3.400, 
(h)(2), (q), (r); see Link v. West, 12 Vet. App. 39 (1998) 
(effective date of a reopened claim is fixed in accordance 
with the facts but is not earlier than the date of receipt of 
the claim).  "Date of receipt" means "the date on which a 
claim, information or evidence was received in [VA]". 38 
C.F.R. § 3.1(r); see 38 C.F.R. § 3.108, 3.153, 3.201; Wells 
v. Derwinski, 3 Vet. App. 307 (1992).

In this case, as the veteran's reopened claim for service 
connection for PTSD was not received until March 22, 1994, 
the effective date for the grant of service connection and 
the assignment of a 100 percent rating, by law, can be no 
earlier that that date.

Concerning the contention of the veteran that he did not 
receive notice of the 1984 RO decision denying service 
connection for PTSD, the Board notes that there is a 
presumption of regularity in the law that supports "'the 
official acts of public officers and, in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties'".  Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1991), quoting United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926); see Davis v. Brown, 7 Vet. App. 298, 300 (1994); 
Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992); Saylock 
v. Derwinski, 3 Vet. App. 394, 395 (1992).  In Saylock, the 
United States Court of Appeals for Veterans Claims (Court) 
held that it must presume that the RO properly discharged its 
duties by mailing a copy of the RO decision to the "latest 
address then of record."  Mason v. Brown, 8 Vet. App. 44, 54 
(1995), quoting Saylock, 3 Vet. App. at 395.  In this case, 
the Board concludes that the presumption of regularity 
attaches to VA's having sent the November 1984 letter to the 
veteran, and the Board notes that the copy of the letter in 
the file shows that the letter was addressed to the veteran 
at the last address of record that VA had for him at that 
time.  The veteran has offered no "clear evidence to the 
contrary" to rebut the presumption that the VA notified him 
of the 1984 RO decision.  Ashley, 2 Vet. App. at 64-65.  
Accordingly, the Board concludes that the VA did not fail to 
give the veteran proper notice in 1984 of the denial of his 
original claim for service connection for PTSD.

The Board has also considered the argument advanced by the 
veteran's accredited representative that, inasmuch as the 
medical evidence shows that the veteran's first PTSD 
treatment was at a VA facility and at a Vet Center in 1984, 
an earlier effective date in 1984 is warranted.  It is true 
that the applicable statutory and regulatory provisions 
require that VA look to all communications from the appellant 
which may be interpreted as applications or claims, formal 
and informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a), see 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).  It is also true that VA is required to identify 
and act on informal claims for benefits.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.155 (1999).  VA is held to have constructive 
notice of documents generated by VA, even if the documents 
have not been made part of the record in a claim for 
benefits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The 
United States Court of Appeals for Veterans Claims (Court) 
has recognized that Vet Center records are created by VA so 
as to fall under the constructive notice provisions of Bell.  
See Dunn v. West, 11 Vet. App. 462, 466 (1998).

However, aside from the fact that there does not appear to be 
a firm diagnosis of PTSD in these earlier dated records, and 
there is no indication of a formal reopened claim until March 
1994, it appears that the representative is applying 38 
C.F.R. § 3.400(o), which permits an effective date up to one 
year before the date of receipt of the claim for an increased 
evaluation.  In contrast, this case involved the reopening of 
a denial of service connection; thus, 38 C.F.R. § 3.400(r) 
applies as to the assignment of the effective date.  The 
Board recognizes that the date of a VA outpatient or hospital 
examination or the date of hospital admission to a VA or 
uniformed services hospital, or the date of the veteran's 
admission to a non-VA hospital, where the veteran was 
maintained at VA expense, will be accepted as the date of 
receipt of a claim under certain circumstances.  See 38 
C.F.R. § 3.157(b)(1) (1999).  However, the cited regulation 
is predicated on claims for increase involving a prior 
allowance of a claim for pension or compensation, 
disallowance of a formal claim for compensation for the 
reason that the service-connected disability is not 
compensable in degree, prior disallowance of a claim for 
compensation or pension by a retired member of a uniformed 
service due to receipt of retired pay, or prior disallowance 
of pension on the basis that the disability was not 
permanently disabling. 38 C.F.R. §§ 3.157(b) (1999).  In this 
case, a claim for increase is not at issue and there was no 
adjudication of the type required by 38 C.F.R. § 3.157(b). 
Thus, in the absence of meeting the requirements of 38 C.F.R. 
§ 3.157(b), application of 38 C.F.R. § 3.157(b)(1) is not 
appropriate.

The correct effective date for the grant of service 
connection and compensation for PTSD is March 22, 1994, the 
date of receipt of the application to reopen the claim with 
new and material evidence after a final disallowance.  38 
U.S.C.A. §§ 5110, 7104, 7105 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.400 (1999).

The law provides that the effective date of service 
connection and compensation, based on a claim reopened with 
new and material evidence after a final disallowance, will be 
the date of VA receipt of the claim to reopen, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(q), (r).  After the RO's 
unappealed disallowance of the benefit in 1984, the 
application to reopen the claim was received from the veteran 
on March 22, 1994, and new and material evidence was 
submitted in support of that claim.  The RO subsequently 
assigned March 22, 1994 as the effective date of service 
connection and compensation for PTSD, and under the cited 
legal authority such is the correct effective date as it is 
the date of receipt of the reopened claim after a final 
disallowance.  No earlier effective date is permitted by law 
(absent a finding of CUE in a prior decision, and such is not 
the subject of the present appeal).

The Board therefore holds that an earlier effective date for 
the grant of service connection and compensation for PTSD, 
prior to March 22, 1994, must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).








ORDER

Entitlement to an effective date for the grant of service 
connection and a 100 percent rating for PTSD, prior to March 
22, 1994, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

